Exhibit32.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of RMG Networks Holding Corporation (the “Company”) on Form 10-K for the year ended December31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Garry K. McGuire, Jr., Chief Executive Officer of the Company, and William Cole, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to our best knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 31, 2014 /s/ Garry K. McGuire, Jr. Garry K. McGuire, Jr. Chief Executive Officer Date: March 31, 2014 /s/ William Cole William Cole Chief Financial Officer
